Citation Nr: 0212826	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for claimed degenerative 
arthritis of the spine and sciatica.  

(The issue of an increased rating for the service-connected 
myositis, residuals of contusion to the right lower dorsal 
spine, will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a rating decision in September 1999.  

The Board remanded the case in January 2001 for additional 
development of the record.  

The Board is undertaking additional development on the issue 
of an increased evaluation of the service-connected myositis, 
residual contusion, right lower dorsal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  





FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The veteran is not shown to have developed arthritis of 
the spine or sciatica in service or for many years 
thereafter.  

3.  The arthritis of the spine and sciatica are not shown to 
be due an injury or other event in the veteran's period of 
service.  



CONCLUSION OF LAW

The veteran's arthritis of the spine and sciatica are not due 
to disease or injury that  was incurred in or aggravated by 
service; nor may either be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist, was signed into law.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 
3-4, 114 Stat. 2096, 2096-2099 (2000) (codified, as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The pertinent regulations (which implement the Act but, with 
the exception of the provision governing claims to reopen on 
the basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations are also effective on November 9, 
2000.  Id.

In this case, the record indicates that the RO has considered 
this case in light of the change in the law.  The record also 
indicates that the RO has advised the veteran of the 
pertinent law and regulations, as well as the information and 
evidence required, in the rating decision, Statement of the 
Case, and Supplemental Statements of the Case.  These 
actions, as well as the remand by the Board, have information 
the veteran of the information and evidence necessary in this 
case.  

The RO has also obtained the veteran's service medical 
records and provided the veteran with the appropriate VA 
examinations.  Accordingly, the Board finds that further 
action is not indicated in this case.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

A lay person is not generally competent to offer an opinion 
as to any question of medical diagnosis or causation without 
demonstration of specific medical training or expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)


Factual Background

A careful review of the veteran's service medical records 
show that he was seen in March 1971 with a complaint of back 
pain.  The examiner noted that a shelf had fallen on him and 
that there was tenderness to the T5-10 area, with no break in 
the skin or ecchymosis.  His chest was clear to auscultation 
and percussion.  The impression was that of a severe bruise.  

Although the veteran's separation examination makes no 
reference to the veteran's back, the report of a December 
1972 VA orthopedic examination is of record.  (The veteran 
was separated from service in October 1972).  That report 
reveals that the veteran reported stiffening in his right low 
back area since the shelf fell on him in service.  The 
examiner noted that no specific treatment at the time of his 
injury was given, except for Darvon.  

On physical examination, there was no tenderness in the back 
area.  The veteran reported that when stiffness did occur, it 
was in the right mid back area below his right shoulder blade 
area.  Bilateral straight leg raising to 90 was negative.  
Sensation throughout both lower extremities was normal, as 
were the deep tendon reflexes, muscular development and 
strength.  

The radiographs of the thoracic spine reported no 
abnormalities, and the impression was that of residuals of 
healed contusion of the right lower dorsal spine region with 
minimal symptoms and without objective changes.  

The report of a VA general examination taken in conjunction 
with this orthopedic examination revealed that the veteran 
had fractured both collar bones in a hit and run accident at 
the age of 4.  

The report of a November 1975 VA examination shows that the 
veteran was treated for muscle strain in the dorsal area in 
December 1973.  On physical examination, there was complete 
back mobility without pain.  

Objectively, his examination was not remarkable and the 
examiner found that presumably his symptoms were on the basis 
of chronic muscle strain of the right and left latissimus 
dorsi muscles without deformity or objective change.  Repeat 
x-ray examination of the dorsal spine was negative.  

A November 1980 VA examination report shows that the veteran 
reported that a 350 pound shelf fell on him in the service 
and that he was taken to a hospital ship where he was 
diagnosed with myositis.  The examiner noted that, if 
something had fallen on the veteran's back 9 years ago, it 
certainly should not be causing problems now.  The examiner 
also concluded that, due to additional signs and symptoms, 
including hyperflexion in the legs, clonus in the ankles, and 
the veteran's reports of his legs going to sleep, the veteran 
was to be admitted for further testing.  

A January 1981 VA discharge summary noted that the myelogram 
was normal and that the veteran's hospital course was 
unremarkable.  The examiner noted that the first impression 
was that the veteran might have had a spinal cord 
compression, but with the normal myelogram, a demyelinating 
process was instead to be considered.  

The report of a February 1981 VA examination listed an 
impression of post-traumatic myositis of the lower dorsal 
paravertebral muscles.  

The report of an August 1985 VA discharge summary shows that 
the veteran was diagnosed with seizures and low back pain.  
The report of a March 1988 VA orthopedic examination shows 
that the veteran was diagnosed with chronic cervical strain.  

An August 1992 VA examination report shows that the veteran 
had a history of some mild degenerative joint disease in the 
neck and some muscle aches and pains, but generally was 
without any real complaint.  The examiner found no 
abnormality for on examination and indicated that most of his 
discomfort was probably related to wear and tear of aging on 
the bones and muscles.  

An August 1997 VA outpatient treatment note shows that the 
veteran was assessed with degenerative joint disease, 
secondary to trauma, with significant neurological changes.  

The veteran was examined by VA in May 1999.  That report 
reveals that he was assessed with chronic low back strain 
secondary to degenerative joint disease without evidence of 
radiculopathy.  X-ray studies were noted to show degenerative 
disease.  

In August 1999, the veteran was assessed with degenerative 
joint disease of the spine.  Another note dated August 1999 
reveals that the veteran was examined for complaints of 
arthritis in his knees.  No structural abnormalities of his 
back were found, and the veteran was noted to have an active 
range of motion.  

An April 2000 report shows that CT of the cervical spine 
revealed degenerative changes, greatest at the C4-5 and C5-6 
levels, and small soft tissue density on the left.  In June 
2000, the veteran was assessed with chronic low back pain 
with sciatica, and degenerative joint disease of the cervical 
spine.  

The notes dated in May and June 2001 show that an x-ray 
examination was performed of the veteran's lumbosacral spine, 
and that an MRI of his cervical spine was performed, 
respectively.  Both studies showed evidence of degenerative 
changes and additional abnormalities were noted on the MRI 
report.

The report of the August 2001 VA examination shows that the 
veteran reported that a 300 pound object had fallen on his 
back during service.  He also stated that he has been 
experiencing back pain ever since.  He also reported that he 
was not hospitalized, although x-ray studies were taken at 
the time.  

After performing a physical examination, the examiner 
diagnosed the veteran with degenerative intervertebral disk 
disease of the cervical, thoracic and lumbar spine without 
evidence of radiculopathy.  The examiner noted that, after 
review of the claims folder, that it was at least as likely 
as not that the degenerative disk disease of the cervical, 
thoracic and lumbar spine were due to the aging process and 
not the veteran's service-connected injury.  

The examiner then elaborated that certainly the weight of 300 
pounds striking the veteran in the thoracolumbar region would 
necessarily cause some degree of injury to the small joints 
of the thoracic area, but he did not believe that this would 
extend proximally to the thoracic and cervical area.  Hence, 
it is more reasonable to assume that it was due to conditions 
other that his service-connected injury.  


Analysis

Because the preponderance of the evidence is against the 
veteran's claim, the Board finds that service connection for 
degenerative arthritis of the spine and sciatica must be 
denied.  

The Board notes in this regard that the August 2001 VA 
examiner opined that the veteran's currently demonstrated 
disability was due to aging and not to service-connected 
injury.  The examiner made this statement and explained the 
medical principles involved in the veteran's case.  

It is pertinent to note that the service medical records show 
only that the veteran's injury involved only tenderness and a 
bruise in the thoracic area.  In addition, the VA examination 
in December 1972, shows that the veteran reported some 
stiffening at the site of his injury, but the impression was 
that of residuals of healed contusion of the right lower 
dorsal spine region with minimal symptoms and without 
objective changes.  

The report of a November 1975 VA examination shows only 
subjective complaints. Objectively, his examination was not 
remarkable and the examiner found that presumably his 
subjective symptoms were on the basis of chronic muscle 
strain of the right and left latissimus dorsi muscles without 
deformity or objective change.  Repeat x-ray examination of 
the dorsal spine was negative.  

Significantly, neither arthritis of the spine nor a 
neurological deficit manifested by sciatica was shown until 
many years after service.  

There is no clinical evidence or objective findings to 
substantiate a relationship between any current back 
disability and the demonstrated injury in service.  

Although an August 1997 VA outpatient treatment note shows 
that the veteran was assessed with degenerative joint 
disease, secondary to trauma, this note does not specify that 
it was any event that incurred in service.  

Although the veteran has submitted sufficient evidence to 
prove that he currently suffers from current disabilities of 
the spine, no competent medical evidence has been submitted 
to support his lay assertions that this condition is the 
result of his service-connected disability, injury, or other 
event in service.  The veteran is not, as a lay person, 
competent to offer an opinion as to any question of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).

Based on the evidence of record, the veteran is not shown to 
have arthritis of the spine or sciatica that is due to any 
injury or event that happened in service.  Accordingly, 
service connection for arthritis of the spine and sciatica 
must be denied.  



ORDER

Service connection for degenerative arthritis of the spine 
and sciatica is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

